DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Applicant’s claim for the benefit of a prior-filed application under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, 365(c), or 386(c) is acknowledged. Applicant has not complied with one or more conditions for receiving the benefit of an earlier filing date under 35 U.S.C. 119(e) as follows:
The later-filed application must be an application for a patent for an invention which is also disclosed in the prior application (the parent or original nonprovisional application or provisional application). The disclosure of the invention in the parent application and in the later-filed application must be sufficient to comply with the requirements of 35 U.S.C. 112(a) or the first paragraph of pre-AIA  35 U.S.C. 112, except for the best mode requirement.  See Transco Products, Inc. v. Performance Contracting, Inc., 38 F.3d 551, 32 USPQ2d 1077 (Fed. Cir. 1994)
The disclosure of the prior-filed application, Application No. 62/950,894, fails to provide adequate support or enablement in the manner provided by 35 U.S.C. 112(a) or pre-AIA  35 U.S.C. 112, first paragraph for one or more claims of this application. Application No. 62/950,894 fails to disclose the holding assembly comprises one or more connectors to securable retain the solid object therein. Further, Application No. 62/950,894 fails to disclose the container being held comprises toothpaste. In addition, the application fails to disclose the functional head to be projected at an angle between 10 and 70 degrees relative to the longitudinal axis defined by the elongated structure. Likewise the application is silent to the elongated structure, the holding assembly, and the removable functional head component are manufactured as separate components using separate and then joined to form the dental mirror. Accordingly, claims 2, 4-5, 8-10, 12, and 17-19 are not entitled to the benefit of the prior application and have an effective filing date of 12/20/2020, while Claims 1, 3, 6-7, 11, 13, 15-16, and 20-21 have an effective filing date of 12/19/2019.
Drawings
The drawings are objected to because Fig. 1 presents label 111 to be covered by a black bar, making it hard to read.   
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
In addition to Replacement Sheets containing the corrected drawing figure(s), applicant is required to submit a marked-up copy of each Replacement Sheet including annotations indicating the changes made to the previous version.  The marked-up copy must be clearly labeled as “Annotated Sheets” and must be presented in the amendment or remarks section that explains the change(s) to the drawings.  See 37 CFR 1.121(d)(1).  Failure to timely submit the proposed drawing and marked-up copy will result in the abandonment of the application.

Claim Objections
Claim 15 is objected to because of the following informalities: 
Claim 15 recites “the dental mirror” in line 3 but provides no antecedent basis for the “dental mirror”. This should be revised to be “a dental mirror”. 
Appropriate correction is required.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-4, and 6-7, and 10 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Johnson (US Patent No. 2653335 A).
	Regarding Claim 1, Johnson discloses an instrument handle (Fig. 1, label 1) comprising an elongated structure (Fig. 1, label 1) extending between a first end and a second end (See Annotated Figure A of Fig. 1); 
wherein the first end extends to a functional head component or is configured to couple to a removable functional head component (See Annotated Figure A of Fig. 1 where the functional head is the waxer (label 2 of Fig. 1 where it is found that the first end extends to a functional head component), and 
wherein the elongated structure is interrupted by a holding assembly having a through- hole configured to receive a solid object (See Annotated Figure A of Fig. 1; Fig. 3 where the solid object is represented as label 5 and the holding assembly can be denoted as labels 3 and 4).

    PNG
    media_image1.png
    632
    685
    media_image1.png
    Greyscale

Annotated Figure A
	Regarding Claim 2, Johnson teaches the claimed instrument handle of claim 1 and further discloses the holding assembly (See Annotated Figure B of Fig. 3) comprises one or more connectors configured to securably retain the solid object therein (See Annotated Figure B of Fig. 3 where the ends of the spring clip (label 4, Fig. 1) are the connectors where it is disclosed that the spring clip is used to adapt and retain the solid object (label 5, Fig. 1) in Col. 1, lines 34-37).

    PNG
    media_image2.png
    173
    204
    media_image2.png
    Greyscale

Annotated Figure B
3, Johnson teaches the claimed instrument handle of claim 1 and further discloses the holding assembly (See Annotated Figure A of Fig. 1) comprises a circular shape configured to receive a circular shaped solid object (See Annotated Figure A of Fig. 1 where the spring clip (label 4) is found to have a circular shape; further, Fig. 4 shows the top view of the solid object being held where it discloses it having a circular shape).
Regarding Claim 4, Johnson teaches the claimed instrument handle of claim 3 and further discloses the holding assembly (See Annotated Figure A of Fig. 1) comprises a pair of connectors configured to securably retain the circular shaped solid object therein (See Annotated Figure B of Fig. 3 where the ends of the spring clip (label 4, Fig. 1) are the connectors where it is disclosed that the spring clip is used to adapt and retain the solid object (label 5, Fig. 1) in Col. 1, lines 34-37; Fig. 4 shows the top view of the solid object being held where it discloses it having a circular shape).
Regarding Claim 6, Johnson teaches the claimed instrument handle of claim 1 and further discloses the elongated structure comprises a first portion extending between the first end and the holding assembly, and a second portion extending between the holding assembly and the second end (See Annotated Figure C of Fig. 1 where the areas highlighted in grey indicate the portions).

    PNG
    media_image3.png
    632
    685
    media_image3.png
    Greyscale

Annotated Figure C
Regarding Claim 7, Johnson teaches the claimed instrument handle of claim 6 and further discloses each of the first and second portions of the elongate structure comprises a cylindrical cross-sectional shape (Fig. 5 shows that the handle (label 1) has a cylindrical shape and as such the portions of the elongated structure would comprise a cylindrical cross-sectional shape).
Regarding Claim 10, Johnson teaches the claimed instrument handle of claim 2 and further discloses the elongated structure comprises a first portion extending between the first end and the holding assembly (See Annotated Figure C of Fig. 1 where the areas highlighted in grey indicate the portions), and a second portion extending between the holding assembly and the second end (See Annotated Figure C of Fig. 1 where the areas highlighted in grey indicate the portions); 
wherein the holding assembly comprises a pair of connectors configured to securably retain the solid object therein (See Annotated Figure B of Fig. 3 where the portions including the 
wherein the pair of connectors are positioned on opposing sides of the holding assembly at positions corresponding to where the first and second portions of the elongated structure contact the holding assembly (See Annotated Figure B of Fig. 3).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-7, 10-12, 16-17, and 21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wardius (US Publication No. 20170258567 A1) in view of Johnson (US Patent No. 2653335 A).
	Regarding Claim 1, Wardius discloses an instrument handle (Fig. 17, label 29) comprising an elongated structure (Fig. 17, label 29) extending between a first end and a second end (See Annotated Figure E of Fig. 17); 
wherein the first end extends to a functional head component or is configured to couple to a removable functional head component (Fig. 17, label 28 wherein the functional head is a mirror; See Annotated Figure E of Fig. 17 of Wardius).
Further, Wardius teaches a prophy paste container holder (Fig. 17 of Wardius, label 10) that can be attached to the instrument handle to allow a convenient location for access by the dental professionals (Par. [0008]). The holder can be considered a holding assembly. In addition, Wardius discloses the holding assembly to be found near the center of the instrument handle and not at the ends 
Johnson teaches an instrument handle in the analogous art of handles with holding means (See Fig. 1 of Johnson, label 1) and further discloses to the elongated structure of an instrument handle (Fig. 1 of Johnson) being interrupted by a holding assembly comprising a through-hole configured to receive a solid object (See Annotated Figure A of Fig. 1 of Johnson; Fig. 3 of Johnson where the solid object is represented as label 5 and the holding assembly can be denoted as labels 3 and 4) to be both economical and efficient (Col. 1, lines 1-4 of Johnson). 
It would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to have substituted the clip on holding assembly of Wardius with an integrated through hole as taught by Johnson in order to integrate the holding assembly in a more economical and efficient way (i.e. providing fewer parts). 

    PNG
    media_image4.png
    289
    700
    media_image4.png
    Greyscale

Annotated Figure E
	Regarding Claim 2, Wardius, and Johnson teaches the claimed instrument handle of claim 1 and Johson further discloses the holding assembly (See Annotated Figure B of Fig. 3 of Johnson) comprises one or more connectors configured to securably retain the solid object therein (See Annotated Figure B of Fig. 3 of Johnson where the ends of the spring clip (label 4, Fig. 1 of Johnson) are the connectors 
	Regarding Claim 3, Wardius, and Johnson teaches the claimed instrument handle of claim 1 and Johson further discloses the holding assembly (See Annotated Figure A of Fig. 1 of Johnson) comprises a circular shape configured to receive a circular shaped solid object (See Annotated Figure A of Fig. 1 of Johnson where the spring clip (label 4) is found to have a circular shape; further, Fig. 4 of Johnson shows the top view of the solid object being held where it discloses it having a circular shape).
Regarding Claim 4, Wardius, and Johnson teaches the claimed instrument handle of claim 3 and Johnson further discloses the holding assembly (See Annotated Figure A of Fig. 1 of Johnson) comprises a pair of connectors configured to securably retain the circular shaped solid object therein (See Annotated Figure B of Fig. 3 of Johnson where the ends of the spring clip (label 4, Fig. 1 of Johnson) are the connectors where it is disclosed that the spring clip is used to adapt and retain the solid object (label 5, Fig. 1 of Johnson) in Col. 1, lines 34-37; Fig. 4 of Johnson shows the top view of the solid object being held where it discloses it having a circular shape).
Regarding Claim 5, Wardius, and Johnson teaches the claimed instrument handle of claim 1 and the combination teaches the circular shaped solid object (Johnson teaches the holding of a circular object as seen in claim 3 rejection) is a container comprising toothpaste (Wardius teaches the container to hold a prophy paste container or any other paste application used in a dentist office as disclosed in Par. [0002] of Wardius. As such, it implicitly teaches the holding of toothpaste as it is a paste application used to be applied on the patient’s teeth). 
Regarding Claim 6, Wardius, and Johnson teaches the claimed instrument handle of claim 1 and Wardius further discloses the elongated structure comprises a first portion extending between the first end and the holding assembly, and a second portion extending between the holding assembly and the 

    PNG
    media_image5.png
    299
    700
    media_image5.png
    Greyscale

Annotated Figure F

Regarding Claim 7, Wardius, and Johnson teaches the claimed instrument handle of claim 1 and Wardius further discloses each of the first and second portions of the elongate structure comprises a cylindrical cross-sectional shape (It can be seen that the disclosed holding assembly of Wardius (Fig. 13 of Wardius) has a connector (Fig. 13 of Wardius, label 35) to the instrument handle (Fig. 17 of Wardius) have an elongated circular shape. As such, it implicitly teaches the elongated structure would have a cylindrical shape and as such, would have a cylindrical cross-sectional shape).
Regarding Claim 10, Wardius, and Johnson teaches the claimed instrument handle of claim 1 and Wardius further discloses elongated structure comprises a first portion extending between the first end and the holding assembly, and a second portion extending between the holding assembly and the second end (See Annotated Figure F of Fig. 17 of Wardius where the areas highlighted in grey indicate the portions). Johnson further discloses the holding assembly comprises a pair of connectors configured to securably retain the solid object therein (See Annotated Figure B of Fig. 3 of Johnson where the ends of the spring clip (label 4, Fig. 1 of Johnson) are the connectors where it is disclosed that the spring clip is used to adapt and retain the solid object (label 5, Fig. 1 of Johnson) in Col. 1, lines 34-37; Fig. 4 of 
Regarding Claim 11, Wardius, and Johnson teaches the claimed instrument handle of claim 1 and Wardius further discloses the functional head component or the removable functional head component comprises a mirrored surface (Fig. 17, label 28 wherein the functional head is a mirror; See Annotated Figure E of Fig. 17 of Wardius).
Regarding Claim 12, Wardius, and Johnson teaches the claimed instrument handle of claim 11 and Wardius further discloses the functional head component or the removable functional head component comprises a mirrored surface (See Annotated Figure G of Fig. 17 of Wardius where it is found that the designated angle is found to be less than 90 degrees but substantially larger than 10 degrees and when measuring the angle with the protractor, it is found to be approximately 63 degrees).

    PNG
    media_image6.png
    211
    338
    media_image6.png
    Greyscale

Annotated Figure G
Regarding Claim 16
wherein the instrument handle (Fig. 17 of Wardius, label 29) comprises an elongated structure extending between a first end and a second end (See Annotated Figure E of Fig. 17 of Wardius); 
wherein the first end extends to the functional head component (See Annotated Figure E of Fig. 17 of Wardius); and 
Further, Wardius teaches a prophy paste container holder (Fig. 17 of Wardius, label 10) that can be attached to the instrument handle to allow a convenient location for access by the dental professionals (Par. [0008]). The holder can be considered a holding assembly. In addition, Wardius discloses the holding assembly to be found near the center of the instrument handle and not at the ends of the handle (Fig. 17). However, Wardius is silent to the holding assembly being a through-hole interrupting the elongated structure of the handle. 
Johnson teaches an instrument handle in the analogous art of handles with holding means (See Fig. 1 of Johnson, label 1) and further discloses to the elongated structure of an instrument handle (Fig. 1 of Johnson) being interrupted by a holding assembly having a through-hole configured to receive a solid object (See Annotated Figure A of Fig. 1 of Johnson; Fig. 3 of Johnson where the solid object is represented as label 5 and the holding assembly can be denoted as labels 3 and 4) to be both economical and efficient (Col. 1, lines 1-4 of Johnson). 
It would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to have substituted the clip on holding assembly of Wardius with an integrated through hole as taught by Johnson in order to integrate the holding assembly in a more economical and efficient way (i.e. providing fewer parts). 
Regarding Claim 17, Wardius, and Johnson teaches the claimed dental mirror of claim 16 and Johnson further discloses the holding assembly (See Annotated Figure B of Fig. 3 of Johnson) comprises one or more connectors configured to securably retain the solid object therein (See Annotated Figure B of Fig. 3 of Johnson where the ends of the spring clip (label 4, Fig. 1 of Johnson) are the connectors 
Regarding Claim 21, Wardius, and Johnson teaches the claimed dental mirror of claim 16 and Johnson further discloses the functional head component comprises a circular shape and is sized to fit inside a human mouth (Fig. 17 of Wardius, label 28 which is the mirror portion of the functional head component is found to be circular in shape and is disclosed to be a dental mirror to be used during prophy operation to view teeth and to retract the cheek as disclosed in Par. [0058]. As such, since it is used to retract the cheek, it is sized to fit the inside of a human’s mouth).
Claims 8, and 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wardius (US Publication No. 20170258567 A1) in view of Johnson (US Patent No. 2653335 A) in further view of Terry (US. Patent No. 5739445 A).
Regarding Claim 8, Wardius and Johnson teaches the claimed instrument handle of claim 2, but are silent to each connectors is a snap joint comprising a protruding member that is temporarily deflected to a stressed position while the solid object is inserted into the through-hole, and which returns to a stress-free position after the holding assembly has been joined to the solid object.
Terry teaches a spring clip holder in the analogous art of item holders and further discloses being a snap joint comprising proprotruding member (See Annotated Figure H of Fig. 4 of Terry) to hold the cup holder in place securely (Fig. 2 shows the spring clip holder (42, 44) being used to hold a circular object where it shows that it is capable of holding a cup holder in place securely) and to assist in opening the snap joint to insert the object into place (Col. 3, lines 14-19). Further, it is known in the art that snap joints would be in a stressed position while holding an object and stress-free, returning to its initial position once the object is removed.
It would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to have modified the connectors of Johnson to be snap joints comprising a 

    PNG
    media_image7.png
    218
    442
    media_image7.png
    Greyscale

Annotated Figure H
 Regarding Claim 18, Wardius and Johnson teaches the claimed dental mirror of claim 16, but are silent to each connectors is a snap joint comprising a protruding member that is temporarily deflected to a stressed position while the solid object is inserted into the through-hole, and which returns to a stress-free position after the holding assembly has been joined to the solid object.
Terry teaches a spring clip holder in the analogous art of item holders and further discloses being a snap joint comprising proprotruding member (See Annotated Figure H of Fig. 4 of Terry) to hold the cup holder in place securely (Fig. 2 shows the spring clip holder (42, 44) being used to hold a circular object where it shows that it is capable of holding a cup holder in place securely) and to assist in opening the snap joint to insert the object into place (Col. 3, lines 14-19). Further, it is known in the art that snap joints would be in a stressed position while holding an object and stress-free, returning to its initial position once the object is removed.
It would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to have modified the connectors of Johnson to be snap joints comprising a protruding member as taught by Weissenberger to further secure the object into place and to easily deform the snap joint to put the object into place within the joint. 
Claims 9, and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wardius (US Publication No. 20170258567 A1) in view of Johnson (US Patent No. 2653335 A) in further view of Adelman (US Publication No. 20130334070 A1)
Regarding Claim 9, Wardius, and Johnson teaches the claimed instrument handle of claim 2 but is silent to each connector is a cantilever snap-fit comprising a protruding member that securably retains the solid object after the solid object has been inserted into the through-hole.
Adelman discloses a cantilevered snap fit holder in the analogous art of holders and further discloses connectors (Fig. 1, label 120) being cantilever snap-fit comprising protruding members (See Annotated Figure I of Fig. 1) to further secure the device into the holder (Par. [0048], lines 11-13). 
It would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to have modified the connectors of Johnson to be cantilever snap-fit comprising a protruding member as taught by Adelman to further secure the object into place.

    PNG
    media_image8.png
    335
    612
    media_image8.png
    Greyscale

Annotated Figure I 
Regarding Claim 19, Wardius, and Johnson teaches the claimed instrument handle of claim 16 but is silent to each connector is a cantilever snap-fit comprising a protruding member that securably retains the solid object after the solid object has been inserted into the through-hole.

It would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to have modified the connectors of Johnson to be cantilever snap-fit comprising a protruding member as taught by Adelman to further secure the object into place.
Claims 13, 15 and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wardius (US Publication No. 20170258567 A1) in view of Johnson (US Patent No. 2653335 A) in further view of Sommers (US Publication No. 20040115588 A1).
Regarding Claim 13, Wardius, and Johnson teaches the claimed instrument handle of claim 1, but is silent to the functional head being removable and the first end being threaded component complementary to the functional heads threaded component and are joinable to form a unitary instrument. 
Sommers discloses a dental mirror instrument in the same field of endeavor and further discloses the functional head (Fig. 1 of Sommers, labels 28, 18, and 20) being removable (See Fig. 1 of Sommers and Par. [0023] discloses the mirror being replaceable and as such can be removable) and the first end being threaded component (Fig. 1 of Sommers label 30 is the first end wherein Par. [0023] discloses that the functional head component comprises a threaded component (denoted as label 28) which is threaded into the first end (denoted as label 30). As such, it implicitly teaches that the first end must be complementary threaded to receive and thread in the functional head component) complementary to the functional heads threaded component and are joinable to form a unitary instrument (Fig. 2) replace the mirror when broken or dirtied during operation.  
It would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to have modified the functional head of Wardius to be removable and 
Regarding Claim 15, Wardius, Johnson, and Sommers teaches the claimed instrument handle of claim 1, and Sommer further discloses that the removable function head component (Which includes the mirror and mirror holder labeled as 28, 18 and 20) can be manufactured using molding (Par. [0035]), the elongated structure (shaft) can be made by molding as well (Par. [0031]) for which they can be joined together (As disclosed in Fig. 1). However, Sommer is silent to the holding assembly being manufactured by molding. 
As the components they therefore must be made or manufactured in some manner. It would have been obvious to someone skilled in the art before the effective filing date to have attempted to manufacture the elongated structure, the holding assembly, and the removable functional head component of Wardius, Johnson, and Sommers as separate components using separate molds for which they can be combined to form a dental mirror as taught by Sommers to ensure each component to be combined is at a desired and optimal quality of the dental mirror to be used in practice.  
Regarding Claim 20, Wardius, and Johnson teaches the claimed dental mirror of claim 16, but is silent to the functional head component being a removable functional head component. Sommers discloses a dental mirror instrument in the same field of endeavor and further discloses the functional head (Fig. 1 of Sommers, labels 28, 18, and 20) being removable (See Fig. 1 of Sommers and Par. [0023] discloses the mirror being replaceable and as such can be removable), allowing the mirror to be replaced when necessitated such as when it is broken or dirtied during a procedure. 
It would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to have modified the functional head of Wardius to be removable as taught by Sommers to allow the mirror to be replaced. 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure. See Form PTO-892.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HOLLY T TO whose telephone number is (571)272-0719. The examiner can normally be reached Monday - Thursday 6:30 - 4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jacqueline Johanas can be reached on (571)270-5085. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/HOLLY T. TO/Examiner, Art Unit 3772                                                                                                                                                                                                        /JACQUELINE T JOHANAS/Supervisory Patent Examiner, Art Unit 3772